   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 1 of 9 PageID #:3298



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 TELEBRANDS CORP.,                                  )
                                                    )
                        Plaintiff,                  ) Case No. 18-CV-06318
                                                    )
                 v.                                 ) Judge Sharon Johnson Coleman
                                                    )
 MY PILLOW, INC.,                                   )
                                                    )
                        Defendant.                  )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Telebrands Corporation (“Telebrands”) filed a second amended complaint against

defendant My Pillow, Inc. (“My Pillow”) alleging breach of contract, equitable estoppel, and

conversion. Defendant filed an amended counterclaim alleging fraud. Plaintiff moves to strike and

exclude the testimony of defendant’s expert witness. For the reasons set forth below, plaintiff’s

motion to strike [102] is denied and motion to exclude [99] is granted in part and denied in part.

   I.      Background

        In May 2012, defendant and plaintiff entered into a license agreement (“Agreement”) for

plaintiff’s pillow products. The Agreement gave defendant the right to market the products directly

to consumers, while plaintiff had the exclusive right to market and distribute the products in North

American brick and mortar retail stores and their associated online outlets. The Agreement stated:

        The term of the Agreement shall be for a period of one year and shall be automatically
        renewed for successive one year terms provided unit orders or sales of Current Product shall
        have reached at least 1,000,000 during the immediate prior year of the term of this
        Agreement. All units ordered or sold by Telebrands in excess of 1,000,000 in any given year
        shall be attributed to the next succeeding term. If, during any renewal term of this
        Agreement, Telebrands elects not to sell Current Product to a specific retailer, then upon My
        Pillow's written request, Telebrands shall consent to My Pillow selling Current Product to
        such specific retailer.




                                                  1
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 2 of 9 PageID #:3299



Dkt. No. 1, Compl. Ex. 1, at 5. The Agreement also stated that it would automatically terminate if

plaintiff failed to order at least 200,000 units before November 30, 2012 (i.e., the first six months of

the contract). Id. at 3. The Agreement further provided that the parties would attempt to negotiate

a more extensive agreement within 60 days, and if they did not enter a more extensive contract, the

Agreement would remain binding and in full force and effect. The parties were unable to complete

a more extensive agreement after numerous extensions of the 60-day deadline.

        Plaintiff purchased fewer than 1,000,000 units in the May 2013 contract year and in the

following year (May 2013 to May 2014). On May 20, 2014, defendant’s CEO Mike Lindell emailed

plaintiff’s representative Bala Iyer:

        I am following up on the agreement. As you know, the current License Agreement will end
        on May 30 because sales did not hit the 1,000,000 mark. I would like to set up a time to meet
        with you Mark Jim and Wayne to put together a new agreement. We should try to get the
        new agreement in place before the current one ends at the end of this month. Please give me
        a call. Mike.

Dkt. No. 1, Compl. Ex. 2, at 1.

        Iyer does not recall discussing this email with Lindell or others at Telebrands. The parties

did not ultimately enter into a new agreement, but plaintiff continued to sell the product. Because

of the continued sale of the product, communications between the parties, and the course of dealing

after May 2014, Iyer thought the Agreement was still in place despite continually missing the

1,000,000 unit requirement. Iyer did not send any written confirmation or expression of his belief

that the Agreement was still in place, believing such a writing to be unnecessary. Iyer also did not

discuss with anyone at Telebrands whether the Agreement was going to end at the end of May 2014.

After May 2014, Iyer and My Pillow did not discuss the 1,000,000 unit renewal clause. Plaintiff

continued to sell the product for four years.

        Lindell testified that he thought the Agreement ended in 2014 and that the parties then

entered individualized purchase orders for each buy. Plaintiff argues that Lindell may currently


                                                   2
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 3 of 9 PageID #:3300



believe the Agreement ended in 2014, but may not have believed that in 2014. Lindell also testified

that he did not think in 2014 that the Agreement automatically cancelled, but that he gave notice

that defendant would not renew through the May 20, 2014 email. Defendant’s Director of

Accounting and later Vice President of Finance, Kim Rasmussen, sent multiple emails to plaintiff

appearing to rely on the Agreement after 2014. For example, Rasmussen emailed Telebrands’

employees to “wire the money today per our agreement” (October 2014), “wire the 20% down

payment…[t]he agreement is that we receive a 20% deposit with each Purchase Order” (December

2014), “wire[] every Thursday and Friday or we will require them within 24 hours as our agreement

states” (August 2016), “[o]ur Agreement is that Telebrands will pay their invoice within 24 hours”

(May 2017), and “[w]e agreed to Tuesdays and Thursdays rather than ‘within 24 hours of leaving our

dock’ which is our terms” (August 2018). Dkt. 125, Def.’s Resp. to Pl.’s Statement of Additional

Facts, at 5-11.

        During meetings of defendant’s board of directors, various executives referred to the

Agreement ending in 2014. For example, the board mentioned on April 29, 2014 that the

Agreement “expires on May 30th because Bala will not hit agreement of 1,000,000 units.”

Defendant’s Response to Plaintiff’s Statement of Additional Facts, Ex. 4. During a board meeting

in 2018, the board mentioned that “Mike had a God dream that told him to get rid of Telebrands”

and “[f]ound that contract expired in 2014.” Dkt. 125, Def.’s Resp. to Pl.’s Statement of Additional

Facts, at 21.

        After May 2014, defendant, with plaintiff’s knowledge, began selling directly to certain

retailers, truck stops, hardware stores, travel stores, and airports. Plaintiff also reached 1 million

units during the May 2015 to May 2016 year. Then, plaintiff’s negotiations with retail clients resulted

in the product’s sales at Walmart, Kohl’s, Bed Bath & Beyond, and JC Penney. At some point in

2016, the parties changed their shipping methods to a dropship structure. With the new method,


                                                    3
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 4 of 9 PageID #:3301



defendant would dropship items to retailers and plaintiff would pay defendant for the dropshipping

costs rather than defendant shipping items to plaintiff and plaintiff shipping to the retailers. Plaintiff

did, in fact, pay for the dropshipping materials (boxes and labels).

        Over the years that plaintiff sold defendant’s products, plaintiff’s retailers purchased My

Pillow “ad words,” which would cause those retailers' advertisements to show up earlier in search

engines when “My Pillow” or similar words were searched, instead of My Pillow’s own website.

Defendant contends that while plaintiff was selling its products, plaintiff agreed to monitor and ask

its retail clients to refrain from false advertising of the product and purchasing My Pillow ad words

on search engines. Plaintiff argues that it did not agree to do so, but only responded to specific

instances of ad words concerns by defendant as a good business partner. Defendant expressed to

plaintiff in March 2013 that they believed they were losing money because of ad words. In March

2016, Lindell told Iyer that defendant would not sell to plaintiff if the ad word issue was not

addressed. Iyer responded to other Telebrands employees regarding this email and noted that he

had told Lindell that plaintiff would not buy its own ad words relating to defendant. Telebrands

drafted a written agreement requiring retail clients to stop purchasing ad words and threatening to

stop selling if a retailer did not comply, but Iyer could not recall which retailers this agreement was

sent to and whether any retailers signed it.

        On August 21, 2018, defendant told plaintiff that it was discontinuing their relationship and

would not accept any new purchase orders. Plaintiff disputed the termination. In response,

defendant claimed that the Agreement did not require a notice of termination and that the

Agreement automatically terminated once plaintiff did not order 1,000,000 units. Defendant sent

another letter on August 28, 2018, referencing the ad words issue and again stating that it would not

accept new purchase orders.




                                                    4
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 5 of 9 PageID #:3302



          At the time the parties’ business relationship terminated in August 2018, defendant had

certain labels and boxes containing its artwork and logo that it had received from a third-party

vendor, Minnesota Corrugated. Plaintiff claims that it owned these materials, which it had paid for,

and the materials could only be used to dropship product purchased by plaintiff. Plaintiff and

defendant negotiated a draft agreement for the purchase of the subject boxes and labels, but the

agreement was never signed. After defendant terminated the relationship, plaintiff demanded

payment for the boxes but did not demand the return of boxes that defendant had already used.

Lindell asked a My Pillow employee, Robert Sohns, to put together an inventory of plaintiff’s boxes

and labels to send to plaintiff. Sohns sent this list, titled “Telebrands Inventory,” to Iyer on October

4, 2018.

          After the business relationship between plaintiff and defendant ended, plaintiff sued

defendant. After this Court dismissed some claims, plaintiff brought an amended complaint for

breach of contract, equitable estoppel, and conversion. Defendant countersued for fraud.

Defendant denies wrongdoing and moves for summary judgment on plaintiff’s amended complaint.

    II.      Plaintiff’s Motion to Strike

          Initially, the Court addresses plaintiff’s motion to strike. John Bone was retained by

defendant as a damages expert on September 3, 2020 (eleven days prior to the fact discovery

deadline). After consulting with Bone, defendant determined that the most accurate way to perform

an internet ad words damages calculation was to examine defendant’s “cost per click” (“CPC”) or

the Google ad words that it purchases, as well as its conversion rate for those ad words. Bone

testified that plaintiff’s actions resulted in a higher CPC (ad words are more expensive to purchase)

and a lower conversion rate (the percentage of people that click on defendant’s advertising and end

up buying directly from defendant’s website). To perform the damages calculation, Bone relied on

two spreadsheets containing data which defendant gathered from various sources and documents


                                                     5
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 6 of 9 PageID #:3303



upon Bone’s request. Plaintiff seeks to preclude the use of these spreadsheets and strike Bone’s

testimony relying upon these spreadsheets, arguing that the spreadsheets were not timely produced

during the fact discovery period and were withheld until defendant served Bone’s expert disclosures.

Defendant contends that the spreadsheets did not exist until Bone requested that the information

therein be compiled for the purposes of his damages analysis and that the data contained in the

spreadsheets is not kept in the ordinary course of defendant’s business.

            a. Legal Standard

        Under Federal Rule of Civil Procedure 26(a), a party must disclose “all documents,

electronically stored information, and tangible things that the disclosing party has in its possession,

custody, or control and may use to support its claims or defenses, unless the use would be solely for

impeachment.” Fed. R. Civ. P. 26(a)(1)(A)(ii). However, “a party may not discover documents and

tangible things that are prepared in anticipation of litigation or for trial by or for another party or its

representative (including the other party's attorney, consultant, surety, indemnitor, insurer, or

agent).” Fed. R. Civ. P. 26(b)(3)(A). When considering whether a document was prepared in

anticipation of litigation, a court must determine if “in light of the nature of the document and the

factual situation in the particular case, the document can fairly be said to have been prepared or

obtained because of the prospect of litigation.” Binks Mfg. Co. v. Nat'l Presto Indus., Inc., 709 F.2d

1109, 1118–19 (7th Cir. 1983) (quoting 8 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure, § 2024) (emphasis in original). A district court has broad discretion to determine

whether a Rule 26(a) violation is justified or harmless. Mid-Am. Tablewares, Inc. v. Mogi Trading Co.,

100 F.3d 1353, 1363 (7th Cir. 1996) (citation omitted).

            b. Analysis

        Plaintiff argues that the spreadsheets contain data which defendant uses to support its fraud

claim and thus, pursuant to Rule 26(a) and plaintiff’s discovery request, this data should have been


                                                     6
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 7 of 9 PageID #:3304



produced prior to the close of fact discovery. Plaintiff also argues that the Northern District of

Illinois Mandatory Initial Discovery Pilot (“MIDP”) Standing Order requires that the data be

produced during discovery. This Court, however, discontinued its participation in the MIDP as of

December 2, 2019. As the present discovery dispute arose after that point, the MIDP is not

applicable.

        Defendant contends that the spreadsheets were created, and the underlying data was

collected, per Bone’s request and specifically for assisting in damages calculations. Defendant

asserts that the information collected, namely data related to its “cost per click,” “conversion rate”

metrics, and cost of goods sold on a unit-by-unit basis, is not information which is kept in the

ordinary course of business. Rather, defendant requested this information from third-party sources

specifically for the purpose of litigation. Defendant contends that because Bone was a consulting

expert, his work was subject to work product protection up until the point that he was disclosed as a

testifying expert. Work product protection is extended to “material prepared by agents for the

attorney as well as those prepared by the attorney himself.” Urban 8 Fox Lake Corp. v. Nationwide

Affordable Hous. Fund 4, LLC, 334 F.R.D. 149, 155 (N.D. Ill. 2020) (Cole, J.) (quoting U.S. v. Nobles,

422 U.S. 225, 238 (1975)).

        Documents prepared in anticipation of litigation are protected by the work product doctrine

given that they are “prepared or obtained because of the prospect of litigation.” Binks Mfg., 709 F.2d

at 1119. Documents generated in the ordinary course of a party’s business operations, however, are

not protected by the work product doctrine. See Allendale Mut. Ins. Co. v. Bull Data Sys., Inc., 152

F.R.D. 132, 135–36 (N.D. Ill. 1993) (Bobrick, J.).

        Defendant retrieved the ad words data from third-party sources at Bone’s request for the

purposes of the claim against plaintiff. The spreadsheets did not contain data that was maintained

nor accessed in the ordinary course of defendant’s business operations. Therefore, the spreadsheets


                                                     7
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 8 of 9 PageID #:3305



and underlying data were subject to work product protection by virtue of Bone’s role as a consulting

expert. Once Bone was disclosed as a testifying expert, defendant promptly produced the

spreadsheets and Bone’s expert disclosures. Since Bone prepared the spreadsheets for the purposes

of the litigation against Telebrands, the spreadsheets and their underlying data was subject to work

product protection at the time of discovery and defendant did not violate Rule 26(a). There is no

discovery violation, so the Court does not award Rule 37 sanctions.

    III.      Plaintiff’s Motion to Exclude

           Plaintiff also moves to exclude Bone’s entire testimony under Federal Rule of Evidence 702

and Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Rule

702 and Daubert require district judges to act as gatekeepers to ensure that proposed expert

testimony is both reliable and relevant. Kirk v. Clark Equip. Co., 991 F.3d 865, 872 (7th Cir. 2021).

When determining reliability, the Court’s role is to assess if the expert is qualified in the relevant

field and to examine the methodology he used in reaching his conclusions. Timm v. Goodyear Dunlop

Tires North Am., Ltd., 932 F.3d 986, 993 (7th Cir. 2019). To be relevant, expert testimony must

“help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702.

The expert’s proponent has the burden of establishing the admissibility of his opinions by a

preponderance of the evidence. Varlen Corp. v. Liberty Mutual Ins. Co., 924 F.3d 456, 459 (7th Cir.

2019).

           Bone is a Managing Director of Stout Risius Ross, LLC, which is a financial advisory

services firm. He received a Bachelor’s in Business Administration from University of Michigan and

an MBA from the University Chicago Booth School of Business. He is a CPA and is also certified

in financial forensics (CFF).

           Plaintiff challenges Bone’s qualifications and methodology. Pursuant to Rule 702 and

Daubert, courts ask whether an expert is qualified to answer specific questions, not just whether an


                                                    8
   Case: 1:18-cv-06318 Document #: 131 Filed: 09/09/21 Page 9 of 9 PageID #:3306



expert is generally qualified. United States v. Truitt, 938 F.3d 885, 889 (7th Cir. 2019). This expertise

comes not just from formal education, but can be based on knowledge, skill, training, or education.

United States v. Brown, 973 F.3d 667, 703 (7th Cir. 2020). Plaintiff claims that Bone, as a damages

expert, is unqualified to opine on whether plaintiff’s actions caused defendant’s CPC or conversion

rate to change.

          To the extent Bone purports to show causation between plaintiff’s actions and defendant’s

CPC and conversion rate changes, that is impermissible as it is a legal conclusion. See Good Shepherd

Manor Foundation, Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003). Causation is a key element

of the fraud My Pillow claims Telebrands committed. Much of Bone’s report is devoted to the

causation issue and, as plaintiff points out, makes it seem as if Bone is being offered as both a

subject matter and damages expert rather than simply a damages expert. Further, plaintiff notes that

Bone fails to consider other external factors that could have caused a lower conversion rate, such as

Lindell’s publicity. The Court thinks it extremely possible and, in fact, likely that Lindell’s striking

notoriety may have impacted whether consumers ultimately chose to buy his products. Bone’s

failure to discuss such key factors make it even more obvious to the Court that he is only qualified as

a damages expert and cannot opine on causation. But as an established financial expert, Bone can

provide his opinion on damages assuming defendant establishes liability. See Sys. Dev. Integration,

LLC v. Computer Scis. Corp., 886 F. Supp. 2d 873, 882 (N.D. Ill. 2012).

    IV.      Conclusion

          Plaintiff’s motion to strike is denied and motion to exclude is granted in part and denied in

part. IT IS SO ORDERED.

Date: September 9, 2021                                  Entered: ____________________________
                                                                SHARON JOHNSON COLEMAN
                                                                United States District Court Judge




                                                     9
